Mr. Justice Van Orsdel
delivered the opinion of the Court:
We think a consideration of the one ground of demurrer above cited will fully dispose of the questions involved in this case.
That a State has full authority, in the exercise of its police power, to legislate for the health, the morals, and the general welfare of its people, cannot be disputed. Laws prohibiting labor on the Sabbath Day have been upheld by the courts, not that such laws are intended to limit the freedom of the citizen as to his religious belief, or impose upon him any religious duty incompatible with the free exercise of the dictates of conscience, but to prescribe a rule of civil duty for all persons within the jurisdiction of the State upon the Sabbath Day. The legislature of a State, or Congress within the District of Columbia, having the power to enact laws to promote good order, and protect the comfort, happiness, and health of the people, has the undoubted right to designate the day of the week called Sunday, and prohibit the performance of any labor thereon *287except works of necessity and charity. That the first day of the week, or the Sabbath Day, is the one invariably selected as a day of rest in legislation of this character, has a special significance. It is the day set apart for cessation from all secular employment by the Christian world. All society, which is the outgrowth of Christian civilization, recognizes the necessity of the observance of the Sabbath Day. Our Nation, and the States composing it, are Christian, in policy, to the extent of embracing and adopting the moral tenets of Christianity as. furnishing a sound basis upon which the moral obligations of the citizen to society and the state may be established. Recognizing that law can raise no higher standard of morals for the government of the individual than society itself, in the aggregate, has attained, it is only natural that the legislature should select, as a day for general cessation from labor, the same day that society, by common consent, has observed for centuries,, whether that observance be the result of religious belief or otherwise.
The reason for legislation of this character, as generally recognized by the courts, is the necessity of the state providing for the protection of the health, morals and general welfare of its citizens. As said by Mr. Justice Field in Ex parte Newman, 9 Cal. 502, when discussing the constitutionality of a statute regarding the observance of the Sabbath Day: “Its requirement is a cessation from labor. In its enactment the legislature has given the sanction of law to a rule of conduct, which the entire civilized world recognizes as essential to the physical and moral well being of society. Upon no subject is there such a concurrence of opinion, among philosophers, moralists, and statesmen of all nations, as on the necessity of periodical cessations from labor. One day in seven is the rule founded in experience and sustained by science. * * * The prohibition of secular business on Sunday is advocated on the ground that by it the general welfare is advanced, labor protected, and the moral and physical well being of society promoted.” In Bloom v. Richards, 2 Ohio St. 387, Judge Thurman, delivering the opinion of the supreme court of Ohio, said: “We are *288then, to regard the statute under consideration as a mere -municipal or police regulation, whose validity is neither strengthened nor weakened by the fact that the day of rest it enjoins is the Sabbath Day. Wisdom requires that men should refrain from labor at least one day in seven; and the advantages of having the day of rest fixed, and so fixed as to happen at regularly recurring intervals, are too obvious to be overlooked. It was within the constitutional competency of the general assembly to require this cessation of labor and to name the day of rest.”
Thus it will be observed that it is not the policy of the law to enforce an observance of the Sabbath Day because of its general observance by the Christian world, but to enforce a cessation from labor on one day in seven. It is within the power of the legislature to fix any other day in the week and the law would be equally as effective for the purpose of its enactment. In the selection of the Sabbath Day the legislature has selected the day society generally recognizes as a day of rest, irrespective of any legal requirement. The constitutionality of this class of legislation can no longer be questioned. It has been universally upheld by the courts. Mugler v. Kansas, 123 U. S. 623, 31 L. ed. 205, 8 Sup. Ct. Rep. 273; Minnesota v. Barber, 136 U. S. 313, 34 L. ed. 455, 3 Inters. Com. Rep. 185, 10 Sup. Ct. Rep. 862; Hennington v. Georgia, 163 U. S. 299, 41 L. ed. 166, 16 Sup. Ct. Rep. 1086; Petit v. Minnesota, 177 U. S. 164, 44 L. ed. 716, 20 Sup. Ct. Rep. 666; Ex parte Andrews, 18 Cal. 678.
While it is the legitimate prerogative of the legislature to impose upon society the civil duty of observing one day in seven ns a day of rest, it is beyond its power to impose the observance of Sunday as a purely religious duty. In other words, while the legislature may very properly prescribe and impose upon the citizen obligations of a civil nature, it cannot impose the same obligations as religious duties. If, therefore, the act in question was intended to enforce the observance of the Sabbath as a religious obligation, and not a civil duty, whatever power the colonial legislative assembly may have had to pre*289scribe and enforce such a law, we are of the opinion that it cannot be legally enforced under our present constitutional form of government. The Constitution of the United States guarantees to the citizen absolute religious freedom in that it forbids the enactment of any law respecting an establishment of religion, or that will prohibit the free exercise thereof.
With this distinction before us, let us analyze the manifest object and purpose of the statute before us. The act of which this section was a part was entitled “An Act to Punish Blasphemers, Swearers, Drunkards, and Sabbath Breakers, and for .Repealing the Laws Heretofore Made for Punishing such Offenders.” The 1st section provided “that if any person shall hereafter, within this Province, wittingly, maliciously, and advisedly, by writing or speaking, blaspheme or curse God, or deny our Saviour Jesus Christ to be the son of God, or shall deny the Holy Trinity, the Father, Son, and Holy Ghost, or the Godhead of any of the Three Persons, or the unity of the Godhead, or shall utter any profane words concerning the Holy Trinity or any of the Persons thereof, and shall be thereof convict by verdict or confession, shall, for the first offense, be bored through the tongue and fined 20 pounds sterling; * * * for the second offense, * * * shall be stigmatized by burning in the forehead with the letter B, and fined 40 pounds sterling; * * * and that for the third offense, the offender, being convicted as aforesaid, shall suffer death without the benefit of the clergy.” The 2d section related to profane swearing in the presence of certain officers named, among which were ministers, vestrymen, and church wardens. The 3d section prohibited drunkenness. The other sections, aside from the one here under consideration, related to the manner in which trials should be conducted, and the manner of enforcing the collection of fines and the infliction of punishment. The act then provided for the repeal of certain acts providing for “Sanctifying and Keeping Holy the Lord’s Day, commonly called Sunday, and for the Punishment for Blasphemy, Profane Swearing, Cursing, and Drunkenness.”
Taking the entire act into consideration, we are forced to the *290conclusion that the object of this statute undoubtedly was to prevent a desecration of the Lord’s Day, as it was called in tbe act, and not primarily to enforce a day of rest, which is tbe present policy of sucb laws as defined by tbe courts. Tbe statute before us is part of a peculiar class of legislation that was enacted in many of tbe colonies during tbe seventeenth and tbe early part of tbe eighteenth centuries. Tbe object of sucb legislation was not to bring about tbe purpose sought to be accomplished by tbe legislation of tbe present day, providing for a cessation from labor on oné day in seven, but to enforce a strict religious observance of tbe Sabbath Day. Sucb laws were tbe outgrowth of tbe system of religious intolerance that prevailed in many of tbe colonies. They prescribed religious, and not civil, duties. With tbe adoption of tbe Constitution and tbe establishment of constitutional governments in tbe States of tbe Union, these laws dropped into disuse, and any attempt to enforce them was frowned upon by tbe courts. In tbe States and tbe District of Columbia tbe legislatures and Congress have enacted laws in place of these colonial statutes, that define tbe civil duties of tbe citizen in tbe observance of one day in seven (Sunday) as a day of rest. It is defined as a duty tbe citizen owes to society in promoting tbe health, morals, and general welfare of tbe people. Tbe duty of observing tbe Sabbath Day, as a religious obligation, is left with tbe individual, and is a matter beyond tbe pale of legislative interference.
It was admitted at bar that no former attempt bad ever been made to enforce the statute in question, though it has been on tbe statute books of tbe District of Columbia for more than one hundred years. Numerous acts of Congress applying to tbe District of Columbia have been passed forbidding labor on Sunday, sucb as requiring barber shops to be closed, forbidding disturbance of' religious meetings, requiring billiard and pool rooms to be closed on Sunday, regulating the playing of musical instruments on Sunday, forbidding tbe sale of liquor on Sunday, forbidding tbe shooting or carrying of guns on Sunday, forbidding tbe keeping of places of business open on Sunday for tbe sale of merchandise, except tbe sale of medicines *291in cases of necessity, and. other similar acts forbidding the performance of labor on Sunday. Inasmuch as Congress has so generally defined the particular kinds of labor that it deems proper to prohibit within the District on Sunday, and these acts have been passed without reference to, or amendment of, the law in question, it is proper to regard the statute before us not only as obsolete, but as repealed by implication in such essential parts as an advanced and enlightened civilization justifies with due regard for the personal liberties of the citizen:
It is unnecessary to consider the other objections the defendant interposed to the sufficiency of the information. The judgment of the Police Court is

Affirmed.